Citation Nr: 1243539	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  10-00 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of a neck injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from May 1983 to September 1983.  He also served in the Army National Guard (ARNG) with another period of ACDUTRA in May 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In August 2012, the appellant and his spouse testified before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is associated with the claims folder.  In September 2012, the appellant submitted additional medical evidence with a waiver of RO consideration.  38 C.F.R. § 20.1304(c) (2012).  Therefore, the Board may properly consider such newly received evidence.

A review of the Virtual VA electronic records storage system does not reveal any additional, relevant documents which are not currently associated with the paper claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The appellant incurred a neck injury during a period of ACDUTRA in May 1984.  A line of duty investigation indicated that the appellant was riding in a track vehicle which was struck in the rear by another track vehicle and, during the collision, the appellant was thrown from the crew bench.  Medical corps personnel stabilized the appellant with a neck brace, and flew him by helicopter to the Fort Polk Emergency Room.  He reported pain of the left sternocleidomastoid muscles.  A cervical spine series revealed no evidence of fracture or subluxation.  His diagnoses included subacute left cervical muscles trauma, and possible left scalene strain.

The appellant has testified to chronic neck pain, limitation of motion, and numbness since the 1984 ACDUTRA accident.  A magnetic resonance imaging (MRI) scan of the cervical spine in September 2012 was interpreted as showing reversal of normal lordotic curve, diffuse degenerative disc disease, central disc protrusion at C5-6 indenting the cord, shallow central disc protrusion at C6-7 indenting the thecal sac, and left-sided foraminal narrowing at C4-5.

VA is obliged to provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent/recurrent symptoms of a disability may be associated with the appellant's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

Here, the record contains evidence of a current neck disorder, a line of duty determination that the appellant incurred a neck injury during ACDUTRA in service, and testimony from the appellant of chronic neck symptoms since the ACDUTRA injury.  On this record, the Board finds that VA examination is necessary to decide this claim.

The Board also notes that the appellant has made several references to private physicians that he has been "followed" by VA for treatment of low back pain; however, it is unclear whether he receives VA treatment for his neck disorder.  Additionally, as indicated previously, the appellant receives private treatment for such disorder.  Therefore, while on remand, the appellant should be given an opportunity to identify any VA or non-VA healthcare provider who has treated him for his neck disorder, to include the facility that treated him for a whiplash injury in August 2007.  Thereafter, any identified treatment records should be obtained for consideration in his appeal.      

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be given an opportunity to identify any VA or non-VA healthcare provider who has treated him for his neck disorder, to include the facility that treated him for a whiplash injury in August 2007.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining any outstanding treatment records, the appellant should be scheduled for appropriate VA examination in order to determine whether he manifests any residuals from his ACDUTRA neck injury.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the appellant's pertinent medical history.

The examiner must identify all cervical spine/neck  disorders found to be present.  With respect to each cervical spine/neck disorder found, the examiner should opine as to whether it is at least as likely as not related to the appellant's ACDUTRA neck injury in 1984, including whether any of the abnormal MRI findings in September 2012 could be attributable to the 1984 ACDUTRA injury.

In offering any opinion, the examiner must consider the following:

* the service treatment records documenting the mechanism and extent of neck injury during ACDUTRA in June 1984;
* the appellant's testimony of chronic neck pain, limitation of motion, and numbness since the ACDUTRA injury;
* the appellant's history of a whiplash injury of the neck in August 2007; and
* the abnormal MRI findings in September 2012.

The rationale for any opinion offered should be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

